Citation Nr: 0311233	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-08 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for overuse syndrome of 
the left ankle.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for overuse syndrome of 
the left thigh.

6.  Entitlement to service connection for residuals of a 
right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
October 1997.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Board remanded 
the case to the RO in December 2000 for additional 
development, and the case is once again before the Board. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran was scheduled to undergo orthopedic and 
neurological examinations in November 2002, but failed to 
report to both appointments with no explanation provided.  

3.  No current objective pathology involving the veteran's 
ankles, knees and left thigh has been identified. 

4.  No medical evidence establishes that the veteran suffers 
from residuals of a right hand injury as a result of service. 


CONCLUSIONS OF LAW

1.  A disability identified as overuse syndrome of the left 
ankle was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  Residuals of a right ankle sprain were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

3.  Residuals of a left knee injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

4.  Residuals of a right knee injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

5.  A disability identified as overuse syndrome of the left 
thigh was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).

6.  Residuals of a right hand injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities 
involving the ankles, the knees, the left thigh, and the 
right hand.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against each of 
these claims.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an 
analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO has secured the 
veteran's service medical records, as well as VA and private 
medical records identified by the veteran at two personal 
hearing.  The Board remanded the case to the RO in December 
2000 to schedule the veteran for VA examinations.  The 
veteran was scheduled to undergo orthopedic and neurological 
examinations in November 2002 but failed to report to his 
appointments with no explanation provided.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
although VA has a duty to assist the veteran in developing 
his claim, the veteran also has a duty to cooperate with VA 
in obtaining the necessary evidence.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996) (holding that the duty to 
assist is not a one way street); see also Hilkert v. West, 11 
Vet. App. 284 (1998), rev'd on other grounds, 12 Vet. App. 
145 (1999) (holding that VA's duty to assist does not require 
VA to prove the claim with the claimant only in a passive 
role).  In addition, VA regulations provide that if the 
veteran fails to appear for an examination that is necessary 
to determine the merits of his claim, the claim will be 
adjudicated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2002).  In light of the veteran's failure to appear 
to his examinations, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the issues on appeal have 
been made by the agency of original jurisdiction.
 
The Board further observes that the discussions in the rating 
decision of December 1997, the statement of the case issued 
in June 1998, the supplemental statements of the case issued 
in June 1999 and February 2003, as well as various letters by 
the RO have informed the veteran of the information and 
evidence necessary to substantiate his claims.  In an April 
2002 letter, the RO notified the veteran of the evidence he 
was expected to obtain and which evidence, if any, VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The RO also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In a January 2003 letter, the RO notified the 
veteran of the VCAA and asked the veteran to notify VA of 
"any additional information or evidence that you want us to 
try to get for you."  No reply from the veteran has been 
made.  The RO also informed the veteran that he could contact 
that office by telephone if he had any questions or needed 
assistance with his claim.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claims at the 
present time is appropriate.

II.  Discussion

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, service connection requires the following 
three elements: (1) medical evidence of a current disability; 
(2) medical, or in appropriate cases, lay evidence of an in-
service disorder; and (3) medical evidence of a causal 
connection or nexus between the in-service disorder and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

A.  The Ankles

The veteran's service medical records show that he sprained 
his right ankle on several occasions.  In April 1992, he was 
diagnosed with mild inversion sprain after twisting his right 
ankle.  He sprained his right ankle again in May 1993 and 
November 1995.  In addition, the veteran was diagnosed with 
overuse syndrome of the left ankle in May 1997 due to 
running. 

The Board therefore does not dispute that the veteran was 
treated for ankle problems in service.  However, no medical 
evidence indicates that the veteran suffers from a current 
disability involving either ankle.  At a December 1997 VA 
compensation examination, the veteran reported occasional 
pain and swelling of the ankles.  However, no objective 
findings were shown, as both ankles demonstrated full range 
of motion, with no pain or tenderness.  X-ray examination of 
the ankles was also normal.  As such, no diagnosis concerning 
either ankle was provided.  A September 1998 VA outpatient 
treatment report also noted the veteran's complaints of pain 
and popping in both ankles, with no diagnosis provided.

Medical records from D.K., M.D., show that the veteran was 
seen from 1998 to 2000 for multiple joint pain, including the 
ankles.  However, no clinical diagnosis was provided.  
Instead, Dr. D.K.'s only diagnostic impression was 
"arthralgias", which is defined as "joint pain."  
Dorland's Illustrated Medical Dictionary, 147 (28th ed. 
1994).  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); see also Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Therefore, absent objective pathology 
involving either ankle, service connection must be denied.

In denying his claims, the Board has considered the veteran's 
own lay statements, including testimony provided at two 
personal hearings in November 1998 and April 2000.  However, 
as a layperson without medical expertise or training, his 
statements are insufficient to prove his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for overuse syndrome of the left ankle and for 
residuals of a right ankle sprain.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

B.  The Knees and Left Thigh

The veteran's service medical records show that he was seen 
for problems involving his knees and left thigh on several 
occasions.  He was initially seen for bilateral knee pain in 
February 1993.  In July 1994, he was hit on the left knee 
with a truck door although examination at that time and the 
diagnosis indicated that it was the right knee that was 
injured; the diagnosis was status post trauma of right tibial 
tuberosity.  In October 1994, he hurt his right knee while 
playing football.  He was diagnosed with overuse syndrome of 
the left knee due to running in May 1997, and with overuse 
syndrome of the left thigh in July 1997 after playing 
racquetball.

Nevertheless, there is simply no medical evidence of a 
current disability involving either knee or left thigh.  At 
his December 1997 VA examination, no clinical findings 
involving either knee or left thigh were shown.  In this 
regard, both knees demonstrated full range of motion (zero to 
140 degrees), with no pain, swelling or instability.  X-rays 
of the knees were unremarkable.  Under the diagnosis section, 
the examiner noted "history of injury to both knees, no 
residuals."  Dr. D.K. also failed to diagnose the veteran 
with a knee or left thigh disability other than 
"arthralgia", which, as noted above, does not constitute a 
clinical diagnosis.  A September 1998 VA outpatient treatment 
record also noted knee pain with no underlying disability 
identified.  Consequently, absent objective pathology 
involving the veteran's knees or left thigh, service 
connection must be denied.  See Sanchez-Benitez, Degmetich, 
Brammer, supra.  Despite the veteran's testimony at two 
personal hearings that he currently suffers from disabilities 
involving his knees and left thigh, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the presence of a current 
disability.  See Grottveit and Espiritu, both supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of injuries involving the knees and 
for overuse syndrome of the left thigh.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  
Accordingly, the appeal is denied.

C.  The Right Hand

The veteran's service medical records shows that he injured 
his right hand on several occasions.  In July 1995, the 
veteran sustained a soft tissue injury to his right hand 
after punching a wall.  In August 1995, he sustained another 
soft tissue injury to his right hand after falling down a 
flight of stairs.  These injuries apparently resolved with no 
residual disability shown.  A July 1997 separation 
examination report, for example, made no reference to the 
veteran's right hand. 

At his December 1997 VA examination, the veteran reported 
occasional pain in his right hand.  Upon physical 
examination, however, no objective findings were shown.  No 
swelling or deformity of the right hand was shown.  It was 
also noted that the veteran's right hand exhibited excellent 
range of motion, and he was able to grip and grasp normally.  
X-rays were unremarkable.  The diagnoses included "History 
of a right hand injury."  

The veteran was also seen by Dr. D.K. for complaints of pain 
and numbness in his right hand and wrist.  Dr. D.K. initially 
diagnosed the veteran as having "arthralgias", which the 
Board notes is merely a clinical finding of joint pain and 
not a clinical diagnosis.  In February 2000, however, Dr. 
D.K. diagnosed the veteran with carpel tunnel syndrome.  Dr. 
D.K. did not, however, attribute this condition to the 
veteran's period of military service.  Although Dr. D.K. 
noted the veteran's self-reported history of pain and 
numbness of the right hand dating back to service, at no time 
did he confirm this history.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence).  Although a VA 
examination may have assisted the veteran in establishing the 
required nexus element, the veteran failed to report to a 
scheduled VA examination in November 2002 with no explanation 
provided.

The Board has also considered the veteran's statements in 
support of his claim, including testimony presented at two 
personal hearings.  Despite the veteran's statements 
concerning right hand pain dating back to service, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to establish a relationship 
between his recently diagnosed carpel tunnel syndrome and 
service, to include the soft tissue injuries described above.  
See Grottveit and Espiritu, both supra.  As such, the 
veteran's statements concerning the etiology of his carpel 
tunnel syndrome are of limited probative value, particularly 
in light of the medical evidence showing no such 
relationship.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right hand injury.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
Accordingly, the appeal is denied.


ORDER

Service connection for overuse syndrome of the left ankle is 
denied.

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for overuse syndrome of the left thigh is 
denied.

Service connection for residuals of a right hand injury is 
denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

